[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                 FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-13952                ELEVENTH CIRCUIT
                           Non-Argument Calendar               MAY 12, 2009
                         ________________________           THOMAS K. KAHN
                                                                 CLERK
                     D. C. Docket No. 99-00507-CR-KMM

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

KEITH ANDERSON,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (May 12, 2009)

Before BIRCH, MARCUS and FAY, Circuit Judges.

PER CURIAM:

      Keith Anderson, a federal prisoner convicted of a crack cocaine offense,

appeals from the district court’s denial of his counseled 18 U.S.C. § 3582(c)(2)

motion for reduction of sentence based on Amendment 706 to U.S.S.G. § 2D1.1,
which lowered the base offense levels applicable to crack cocaine offenses. On

appeal, Anderson argues that United States v. Moore, 541 F.3d 1323 (11th Cir.

2008), cert. denied, McFadden v. United States, 129 S. Ct. 965 (2009), and cert.

denied, __ S. Ct. __ (U.S. Mar. 9, 2009) (No. 08-8554), was wrongly decided.

After careful review, we affirm.

      A district court’s decision to grant or deny a sentence reduction pursuant to a

motion filed under 18 U.S.C. § 3582 is reviewed for abuse of discretion. United

States v. James, 548 F.3d 983, 984 n.1 (11th Cir. 2008). However, where, as here,

the issue presented involves a legal interpretation, our review is de novo. United

States v. Pringle, 350 F.3d 1172, 1178 (11th Cir. 2003).

      A district court may modify a term of imprisonment in the case of a

defendant who was sentenced based on a sentencing range that subsequently has

been lowered by the Sentencing Commission.           18 U.S.C. § 3582(c)(2).       Any

reduction, however, must be “consistent with applicable policy statements issued

by the Sentencing Commission.” Id. A reduction of a term of imprisonment is not

“consistent   with   applicable    policy   statements   issued   by   the   Sentencing

Commission” -- and is, therefore, not authorized under § 3582(c)(2) -- if the

retroactive amendment does not have the effect of lowering the defendant’s

applicable guideline range. U.S.S.G. § 1B1.10(a)(2)(B).



                                            2
      A defendant whose original sentence ultimately was based on something

other than the offense level calculation under § 2D1.1, such as the career-offender

guideline section of U.S.S.G. § 4B1.1, is precluded from receiving a sentence

reduction because the amendment does not have the effect of lowering the

applicable guideline range. See Moore, 541 F.3d at 1327-28; see also U.S.S.G.

§ 1B1.10, comment. (n.1(A)) (stating that a reduction under § 3582(c)(2) is not

authorized where the “amendment . . . is applicable to the defendant but the

amendment does not have the effect of lowering the defendant’s applicable

guideline range because of the operation of another guideline or statutory

provision”). Where the base offense levels under § 2D1.1 “play[] no role” in the

calculation of the guideline range, the defendant is not entitled to § 3582 relief

under Amendment 706. Moore, 541 F.3d at 1327.

      Here, just as in Moore, Anderson was not sentenced under the base offense

level in § 2D1.1, and, therefore, he was ineligible for § 3582 relief under

Amendment 706. Anderson’s arguments that we decided Moore incorrectly and

should modify it are meritless, and we are bound to follow our prior binding

precedent unless and until it is overruled by this Court sitting en banc or by the

Supreme Court. United States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir.

2008). Additionally, district courts are not required to hold de novo sentencing



                                         3
hearings for all career offenders based on Amendment 706 because a sentencing

hearing is warranted only if the amendment lowered a defendant’s guideline range.

See 18 U.S.C. § 3582(c)(2). And even if the district court held a resentencing

hearing, it would not be a de novo hearing because all original sentencing

determinations remain the same, except for the amended guideline section. United

States v. Bravo, 203 F.3d 778, 781 (11th Cir. 2000) (holding that proceedings

under § 3582 do not constitute a de novo resentencing, and “all original sentencing

determinations remain unchanged”). Finally, United States v. Booker, 543 U.S.

220 (2005), does not provide a jurisdictional basis for § 3582 relief, and

Anderson’s argument that the Guidelines now are advisory under Booker is

foreclosed by our precedent. See United States v Melvin, 556 F.3d 1190, 1192-93

(11th Cir. 2009) (holding that Booker does not “prohibit the limitations on a

judge’s discretion in reducing a sentence imposed by § 3582(c)(2) and the

applicable policy statement by the Sentencing Commission”), petition for cert.

filed, (U.S. Feb. 10, 2009) (No. 08-8664); United States v. Jones, 548 F.3d 1366,

1369 (11th Cir. 2008) (holding that Booker did not provide a jurisdictional basis to

reduce a defendant’s sentence).    Accordingly, the district court did not err in

denying § 3582 relief, and we affirm.

      AFFIRMED.



                                         4